United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1810
                          ___________________________

            Rudy Butch Stanko, doing business as The Stampede News

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

   Bosselman Enterprises; Paul Riggs, Division Manager, individually and in his
official capacity; Defendants 1X through 3X, individually, will be named after discovery

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                     for the District of Nebraska - North Platte
                                   ____________

                              Submitted: May 17, 2018
                                Filed: July 23, 2018
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

PER CURIAM.

      After Bosselman Enterprises (“Bosselman”) stopped displaying Rudy Butch
Stanko’s newspapers in its stores, Stanko sued Bosselman and its manager in federal
court. The district court1 granted the defendants’ motion under Federal Rule of Civil
Procedure 12(b)(6) and dismissed the complaint. Stanko appeals, and we affirm.



                                  I. Background
       Stanko lives in Nebraska and operates a free “cowboy newspaper” that runs
advertisements for local livestock auctions. Complaint at 3, Stanko v. Bosselman
Enters., No. 7:17-cv-05000-RFR-FG3 (D. Neb. Feb. 2, 2017), ECF No. 1. Bosselman
is a privately held company that operates convenience stores and gas stations. In
January 2017, Bosselman’s manager disallowed future placement of Stanko’s
newspapers in its stores and directed employees to discard any remaining copies.
Despite Stanko’s requests, Bosselman has continued its refusal to display the
newspapers.

       Stanko, proceeding pro se, sued Bosselman and its manager along with
unnamed defendants “individually.” Id. at 1. He alleged that they violated his First
Amendment right of free speech by banning his newspapers. He also alleged that they
conspired to violate his “Constitutional and Statutory rights (Title 42 USC §§ 1981
thru 1985). Especially see 1985(3) (‘Conspiracy to interfere with civil
rights—depriving persons of rights or privileges) and §1981(c) (impairment by
nongovernmental . . . discrimination and impairment under color of State law.” Id.
at 4 (bold and underline omitted). Upon the defendants’ Rule 12(b)(6) motion, the
district court dismissed the complaint without prejudice. Stanko appeals.2

      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
      2
       Two days after the district court’s dismissal, Stanko moved to amend his
complaint. The court denied the motion. Stanko’s opening brief argues the court erred
in denying his post-judgment motion to amend. This issue is not before us, however.
Federal Rule of Appellate Procedure 3(c)(1)(B) requires a notice of appeal to
“designate the judgment, order, or part thereof being appealed.” Although we

                                         -2-
                                     II. Discussion
       We review the district court’s Rule 12(b)(6) dismissal de novo. Ritchie v. St.
Louis Jewish Light, 630 F.3d 713, 715 (8th Cir. 2011) (citation omitted). We take as
true all the facts alleged in Stanko’s complaint to determine whether he has stated a
plausible claim. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       Stanko’s First Amendment claim fails for lack of a state actor. His complaint
does not mention a government actor and in fact specifically alleges that Bosselman
is privately held. See U.S. Const. amend. I (“Congress shall make no law . . .
abridging the freedom of speech . . . .” (emphasis added)); Harris v. Quinn, 134 S. Ct.
2618, 2628 n.4 (2014) (“[T]he First Amendment does not restrict private
conduct . . . .”); Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.
288, 295–96 (2001) (explaining that for purposes of a § 1983 claim asserting
constitutional violations, “state action may be found if, though only if, there is such
a ‘close nexus between the State and the challenged action’ that seemingly private
behavior ‘may be fairly treated as that of the State itself,’” and providing examples


“construe notices of appeal liberally, particularly those of pro se litigants, an intent
to appeal the judgment in question must be apparent and there must be no prejudice
to the adverse party.” Trs. of Electricians’ Salary Deferral Plan v. Wright, 688 F.3d
922, 925 n.2 (8th Cir. 2012) (emphasis added) (quoting Berdella v. Delo, 972 F.2d
204, 207 (8th Cir. 1992)). Stanko’s notice of appeal states he “appeal[s] the Judgment
without prejudice dated April 3, 2017.” Notice of Appeal at 1, Stanko v. Bosselman
Enters., No. 7:17-cv-05000-RFR-FG3 (D. Neb. Apr. 14, 2017), ECF No. 17. As
Stanko’s notice of appeal does not mention the district court’s post-judgment denial
of his motion to amend, his intent to appeal that decision is not apparent from the
notice. We therefore lack jurisdiction to review the denial of the motion to amend.
See Wright, 688 F.3d at 925 n.2 (noting the Rule 3 requirements are jurisdictional);
see also Capital Parks, Inc. v. Se. Advert. & Sales Sys., Inc., 30 F.3d 627, 630 (5th
Cir. 1994) (holding post-judgment denial of motion to amend was not properly before
the court, where notice of appeal mentioned final judgment but not subsequent order
denying a motion to amend).


                                          -3-
where a challenged activity was held to be state action (quoting Jackson v. Metro.
Edison Co., 419 U.S. 345, 351 (1974))); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan,
526 U.S. 40, 50 (1999) (“[T]he under-color-of-state-law element of § 1983 excludes
from its reach ‘merely private conduct, no matter how discriminatory or wrongful.’”
(quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982))).

       Stanko’s other claims likewise fail for a lack of required elements. He did not
allege a contractual relationship as is necessary for his § 1981 claim. See Gregory v.
Dillard’s, Inc., 565 F.3d 464, 468–69 (8th Cir. 2009) (en banc) (explaining that
“[a]ny claim brought under § 1981 . . . must initially identify an impaired ‘contractual
relationship’” (citations omitted)). Nor did Stanko allege the defendants conspired as
a § 1985(3) claim requires. See Larson by Larson v. Miller, 76 F.3d 1446, 1454 (8th
Cir. 1996) (en banc) (noting that a § 1985(3) claim requires, among other things, a
conspiracy demonstrated by specific facts).

                                   III. Conclusion
      We affirm.
                        ______________________________




                                          -4-